DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dierichs et al. [US 2005/0270513 A1] in view of Conley et al. [US 2022/0163899 A1].

Regarding claim 1, Dierichs et al. discloses a pattern formation method (paragraph [0003]), comprising: 
adjusting a width of an EUV radiation beam; scanning the EUV radiation beam on the reticle; and exposing a photo resist layer with a reflected EUV radiation beam from the reticle (paragraphs [0064]), wherein an increase of intensity per unit area of the reflected EUV radiation beam on the reticle after the adjusting the width is greater when the width before adjustment is W1 compared to an increase of intensity per unit area of the reflected EUV radiation beam on the reticle after the adjusting the width when the width before adjustment is W2 and W1>W2 (paragraphs [0086]-[0098], see also Figs. 1-22 which shows the exposure systems and the adjustment of beam size. 

Dierichs et al. does not explicitly teach receiving information including a pattern area size of a reticle from a database; adjusting a width of an EUV radiation beam in accordance with the information.
However, Conley et al. teaches wherein an actuator is provided to adjust an optical element so as to adjust the beam width in accordance with information provided (paragraph [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the beam width in accordance with information provided, as taught by Conley et al. in the system of Dierichs et al. because such a modification provides narrowing of the optical spectrum of the pulses of the light beam for the imaging to improve a quality metric of the imaging (paragraph [0010] of Conley et al.).

Claims 7-20 rejected under 35 U.S.C. 103 as being unpatentable over Dierichs et al. [US 2005/0270513 A1] in view of Papeer et al. [US 2019/0105511 A1].

Regarding claims 7 and 14, Dierichs et al. discloses a mirror system (Figs. 1-22) / a method of adjusting a beam width of an extreme ultraviolet (EUV) radiation beam (paragraph [0003]), comprising: 
receiving a first EUV radiation beam from an EUV radiation source (as shown in Figs. 1-3); 
transmitting the first EUV radiation beam to a first mirror that comprises two or more first facets (as shown in Figs. 12 and 13); 
directing a second EUV radiation beam reflected from the first mirror to a second mirror that comprises two or more second facets (as shown in Figs. 12 and 13); 
directing a third EUV radiation beam reflected from the second mirror to a reticle (as shown in Figs. 1-3); and adjust a width of the third EUV radiation beam on the reticle (paragraphs [0064], [0086]-[0098]).

Dierichs et al. does not explicitly teach moving at least one first facet of the two or more first facets of the first mirror with respect to other first facets of the two or more first facets and moving at least one second facet of the two or more second facets of the second mirror with respect to other second facets of the two or more second facets to adjust a width of the third EUV radiation beam on the reticle.
However, Papeer et al. discloses wherein a plurality of facets of a deformable mirror are actuated and controlled to reflect electromagnetic radiation beam 316 such that its spot size at a desired location is smaller, larger, or differently shaped than its spot size just before striking the deformable mirror (paragraph [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art to actuated a plurality of facets mirrors, as taught by Papeer et al. in the system of Dierichs et al. because such a modification provides a suitable alternative way to control the reflected electromagnetic radiation beam such that its spot size at a desired location is smaller, larger, or differently shaped than its spot size just before striking the deformable mirror (paragraph [0086] of Papeer et al.).

Regarding claims 8 and 9, Dierichs et al. discloses wherein the two or more first facets of the first mirror are disposed side by side in two separate facet sections, wherein each facet section comprises one or more first facets, wherein the two separate facet sections of the first mirror comprises a first facet section and a second facet section, and wherein the moving the at least one first facet of the two or more first facets comprises moving at least one first facet of the first facet section or the second facet section (as shown in Figs. 12 and 13).

Regarding claims 10-13, Dierichs et al. in view of Papeer et al. discloses further comprising: independently moving each one of the first facets of the first mirror and moving each one of the second facets of the second mirror to adjust the width of the third EUV radiation beam on the reticle, further comprising: moving the first facets and the second facets by an actuator coupled and controlled by a beam width controller, further comprising: sending one or more first voltages by the beam width controller to the actuator to move the first facets; and sending one or more second voltages by the beam width controller to the actuator to move the second facets, further comprising: independently moving one or more first facets along a direction of EUV radiation beam transmission to reduce the width of the third EUV radiation beam on the reticle; and independently moving one or more second facets along the direction of EUV radiation beam transmission to reduce the width of the third EUV radiation beam on the reticle (as shown in Figs. 12 and 13 of Dierichs et al. and paragraph [0086] of Papeer et al.).

Regarding claims 15-17, Dierichs et al. in view of Papeer et al. discloses further comprising: a reticle, wherein the reflected EUV radiation beam is direction by the two or more facets to the reticle, and wherein the movement of the one or more facets is configured to reduce the width of the reflected EUV radiation beam on the reticle, further comprising: a beam width controller coupled to via an actuator to the one or more facets and configured to control the movement of the one or more facets, wherein the movement of the one or more facets comprises a positional move in one or more of up, down, right, left, front, and back (as shown in Figs. 12 and 13 of Dierichs et al. and paragraph [0086] of Papeer et al.).

Regarding claim 18, Dierichs et al. discloses wherein the two or more facets are between 200 facets and 2000 facets (as shown in Figs. 18-20).

Regarding claims 19 and 20, Dierichs et al. in view of Papeer et al. discloses further comprising: an image detector, wherein the reflected EUV radiation beam is direction by the two or more facets to the image detector, and wherein the image detector is configured to measure the reflected EUV radiation beam on the image detector, further comprising: an analyzer module coupled between the image detector and the beam width controller, wherein the analyzer module is configured to determine a width of the EUV radiation beam on the image detector, and wherein the analyzer module is configured to command the beam width controller to adjust the width of EUV radiation beam if the width of EUV radiation beam extends beyond layout patterns of the reticle (as shown in Figs. 1-22 of Dierichs et al. and paragraph [0086] of Papeer et al.).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dierichs et al. in view of Conley et al. and further in view of Papeer et al.

Regarding claims 2-6, Dierichs et al. discloses the pattern formation method, as applied above.

Dierichs et al. does not explicitly teach wherein the adjusting the width of the EUV radiation beam comprises: transmitting the EUV radiation beam to a first mirror that comprises two or more facets; directing a reflected EUV radiation beam from the first mirror to the reticle; moving at least one facet of the two or more facets of the first mirror with respect to other facets of the two or more facets to modify a width of the reflected EUV radiation beam on the reticle; determining an extent of reflected EUV radiation beam on the reticle; receiving a width of layout patterns on the reticle; and continue the moving and the determining until the width of the reflected EUV radiation beam on the reticle is the same as the width of the layout patterns on the reticle, wherein the at least one facet is moved in a direction of EUV radiation beam transmission to adjust the width of the reflected EUV radiation beam from the first mirror on the reticle, wherein the at least one facet is moved in a lateral direction relative to the direction of EUV radiation beam transmission to laterally move the reflected EUV radiation beam from the first mirror on the reticle, wherein the EUV radiation beam is originated from an EUV radiation source, and wherein the EUV radiation beam is reflected from a second mirror before impinging on the first mirror, wherein the second mirror comprises two or more second facets, the method further comprising: adjusting a curvature of at least one second facet of the two or more second facets of the second mirror to adjust the width of the reflected EUV radiation beam from the first mirror on the reticle.
However, Papeer et al. discloses wherein a plurality of facets of a deformable mirror are actuated and controlled to reflect electromagnetic radiation beam 316 such that its spot size at a desired location is smaller, larger, or differently shaped than its spot size just before striking the deformable mirror (paragraph [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art to actuated a plurality of facets mirrors, as taught by Papeer et al. in the system of Dierichs et al. because such a modification provides a suitable alternative way to control the reflected electromagnetic radiation beam such that its spot size at a desired location is smaller, larger, or differently shaped than its spot size just before striking the deformable mirror (paragraph [0086] of Papeer et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882